Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims status
In the amendment filed on January 13, 2021, claims 2-10 have been cancelled, claims 21-23 have been newly added.  Therefore, claims 1-23 are currently pending for examination.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites "system of claim 1, further including: assign …" which does not make sense because a system is supposed to include elements or perform a step. For the purpose of the examination, the examiner will assume as "system of claim1, wherein the processor is further configured to assign". Claim 22 also recites “an user” which is supposed to be “a user”.  Appropriate correction is required.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 However, Glickman teaches a sensing device configured to sense information relating to presence or absence of the objects in the plurality of storage locations (par 68, system 300 determines the presence or absence of tools in drawers 330 based on image signatures derived based on captured images) and display, on the display device, the image of the plurality of storage locations (Fig. 10B-D and par. 205-206: displays the status of the tool storage system) when the target object has an assigned status (Fig. 10C-D and para 208, system 800 determines that tools in storage locations 951 and 952 are missing. An audit trail is generated regarding the missing tools and the user associated with the access. And see also para 204, If a particular tool is not properly detected, due to interference by some foreign objects or for whatever reason, audit center 802 generates a warning with an image of the specific area of the drawer that has an issue).
Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Glickman in order to assist in tracking and accounting for usage of tools and whether they are properly put back after usage (Glickman: para 0006).


Claims 3 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,013,834 (reference application) in view of Glickman further  in view of Chirieleison, Jr. et al. (Chirieleison: US 6744436).
The claim limitations of claims 3-16 are disclosed by Chirieleison for the similar reason set forth in the prior art rejections below. Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Chirieleison to allow the user to know which object to pick (Chirieleison: Col. 24 lines 15-16) and in order to identify empty bin and lost space (Col. 12 lines15-24). 

Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,013,834 (reference application) in view of Glickman further in view of Savage (US 5,205,436).
The claim limitations of claims 22-23 are disclosed by Savage for the similar reason set forth in the prior art rejections below. Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Savage in order to discourage pilfering and to retain the inventory of tools in reserve for a later shift (Savage: Col. 10 lines 12-24).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glickman et al. (Glickman: US 2010/0045423) in view of Chirieleison, Jr. et al. (Chirieleison: US 6744436).
Regarding claim 1, Glickman discloses an inventory control system comprising: 
a tool storage device including a drawer, or a tray, or a shelf (Fig. 1A, tool storage system100 and drawers 120) having a plurality of storage locations for storing a plurality of objects (para 32, storage locations for storing objects); 
a sensing device configured to sense information relating to presence or absence of the objects in the plurality of storage locations (par 68, system 300 determines the presence or absence of tools in drawers 330 based on image signatures derived based on captured images); 
a display device configured to display information about the inventory control system (display 305 and par. 54 and par. 206); and 
a processor configured to: 
par. 99, A pre-stored look-up table may be to identify each tool, its corresponding cutout information, and pre-selected ROIs whose image data are useful in determining an inventory condition of the tool. An inventory condition with respect to a tool is determined based on the image signature of each ROI associated with the tool which is derived based on the captured images and reference image signatures. See also Par.  130-131 and Par. 82, cutout locations in a coordinate system, cutout profiles, definitions of tool silhouettes, definitions of finger cutouts, channels between tool silhouettes, definitions of positions of tools in each drawer relative to a known feature of the foam, tool descriptions, part numbers and any information that is useful in performing image recognition and Par 89, row and column number and para 203, audit trail may be generated for … one or more specific tools, one or more IDs etc.); 
display, on the display device, the image of the plurality of storage locations (Fig. 10B-D and par. 205-206: displays the status of the tool storage system) when the target object has an assigned status (Fig. 10C-D and para 208, system 800 determines that tools in storage locations 951 and 952 are missing. An audit trail is generated regarding the missing tools and the user associated with the access. And see also para 204, If a particular tool is not properly detected, due to interference by some foreign objects or for whatever reason, audit center 802 generates a warning with an image of the specific area of the drawer that has an issue).
Glickman does not explicitly disclose applying a visual contrast element at the retrieved target object coordinates in an image including the plurality of storage locations; and displaying the image having the visual contrast element applied thereto.
Fig. 9-10 and Col. 23 lines 60- col. 24, lines 26 and Col. 12 lines 47-58).
Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Chirieleison to allow the user to know which object to pick (Chirieleison: Col. 24 lines 15-16) and in order to identify empty bin and lost space (Col. 12 lines15-24). 

	Regarding claim 2, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the processor is configured to: receive information sensed by the sensing device relating to the presence or absence of the objects in the plurality of storage locations; and identify the target object as an object being returned to the tool storage device based on the received information relating to the presence or absence of the objects in the plurality of storage locations (Glickman: Par, 68, system 300 determines the presence or absence of tools in drawers 330 based on image signatures derived based on captured images of one or more ROIs and reference image signatures of the ROIs. Par 205, If all tools are checked in and the box is closed, the screen saver displays a green bouncing icon and Par 206, If the drawer is closed and all tools are present in the drawer, the drawer will be clear with a black outline).

Regarding claim 3, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the processor is configured to: receive selection of 

	Regarding claim 4, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the processor is configured to: receive identification of a user of the inventory control system; identify the target object based on the target object being associated with the identified user of the inventory control system
(Glickman: Par 207, User information may include any information submitted by a user when requesting access to system 800, such as finger prints, facial recognition images, user images taken by user cameras, passwords, information stored in keycards, any information for authentication, etc. and Fig. 10D, Tools checked in (Andy Mechanics) Tools checked out (Andy mechanics), see also par. 208).

Regarding claim 5, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the processor is further configured to: maintain a record of objects that are unusable, in need of maintenance, or in need of calibration; and identify the target object based on the record of objects that are unusable, in need of maintenance, or in need of calibration (Glickman: par 124, add them to the database or remove tools that are no longer needed or useful from the database).

Regarding claim 6, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the processor is further configured to: maintain a record of objects that are checked out of the inventory control system; and identify the target object based on the record of objects that are checked out of the inventory control system (Glickman: Fig. 10D, Tools checked out).

	Regarding claim 7, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the target object includes a tool for storage in a storage location of the plurality of storage locations (Glickman: Fig. 10D).

Regarding claim 8, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the image of the plurality of storage locations includes a digital sketch of the drawer, tray, or shelf having the plurality of storage locations (Glickman: para 159, digital image).

Regarding claim 9, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the image of the plurality of storage locations includes a photograph of the drawer, tray, or shelf having the plurality of storage locations (Glickman: Fig. 10D, para 61, photo stitching and par 159, image of camera).

	Regarding claim 10, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the sensing device is an image sensing device configured to capture images of the plurality of storage locations, and the processor is configured 

Regarding claim 11, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the tool storage device includes a plurality of drawers, trays, or shelves each having a respective plurality of storage locations for storing objects, and the processor is configured to identify, based on the identified target object, one drawer, tray, or shelf associated with the identified target object from among the plurality of drawers, trays, or shelves, and visually distinguish on the display device a location of the identified one drawer, tray, or shelf among the plurality of drawers, trays, or shelves (Glickman; Fig. 10B-D and Chirieleison; Fig. 9-10).

Regarding claim 12, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the target object coordinates include coordinates of the target object within the image including the plurality of storage locations (Glickman: para 89, A position of a bounding box within the image is then determined. The ROI is inside the bounding box and is determined by row and column number inside the bounding box. Any pixel within the bounding box that contains a portion of the ROI is detailed as ordered pairs with the top left corner of the bounding box as the origin.).

Regarding claim 13, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the visual contrast element identifies the target object or the associated object storage location using a graphic configured to draw a user's 

	Regarding claim 14, the combination of Glickman and Chirieleison discloses the inventory control system of claim 13, wherein the graphic includes at least one of a color, an animated cursor, a contrasting focus, a movement, a zoom effect, and a background effect (Chirieleison: Fig 9-10 and Col. 24, lines 5-22, translucently color coded).

Regarding claim 15, the combination of Glickman and Chirieleison discloses the
inventory control system of claim 1, wherein the processor is further configured to: display on the display device relative size, shape, and location of shelves housed within cabinet of the tool storage device; distinguish on the display device, from among the shelves, a shelf housing the identified target object; and upon receiving a user selection of the distinguished shelf housing the identified target object, display on the display device the visual contrast element applied to a digital image of the distinguished shelf at the retrieved target object coordinates (Chirieleison: Fig. 9-10 and Col. 23 lines 60- col. 24, lines 26 and Col. 12 lines 47-58, the system receives a selection/identification of a target object through an order and applies a visual contrast element at the retrieved target object coordinates in an image including the plurality of storage locations; and displays the image having the visual contrast element applied thereto).

Regarding claim 16, the combination of Glickman and Chirieleison discloses the  inventory control system of claim 1, wherein: the inventory control system includes a first inventory control system and a second inventory control system separate from and in 

	Claim 17 is rejected for the same reasons for claim 1 above. The combination of Glickman and Chirieleison further teaches retrieve a housing location image of the drawer, tray, or shelf configured to house the selected target object (Glickman: Fig. 10D and Chirieleison: Fig. 9-10).

	Regarding claim 18, the combination of Glickman and Chirieleison discloses the inventory control system of claim 17, wherein the target object is a target object being returned to the inventory control system (Glickman: Fig. 10D, Tools checked in).

Regarding claim 19, the combination of Glickman and Chirieleison discloses the inventory control system of claim 17, wherein the receiving of the selection of the target object includes the processor receiving a selection of a user of the inventory control system and 

Regarding claim 20, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the assigned status reflects that the target object is: checked out of inventory, incorrectly issued to the user, due for calibration and inspection, out for calibrations and inspection, broken, or lost (Glickman: para 208, system 800 determines that tools in storage locations 951 and 952 are missing. An audit trail is generated regarding the missing tools and the user associated with the access … Missing tools are identified according to "after access" image 982 and listed in area 980) and (Chirieleison, col. 12 lines 15-25; identifying lost space/empty bins using wire frame, translucent, transparent imaging). 

Regarding claim 21, the combination of Glickman and Chirieleison discloses the inventory control system of claim 1, wherein the assigned status is determined based on a relationship between the target object and a target object pallet (Glickman: para 208, that the system identifies the missing tools by “after access" image taken by cameras of system 800 after the access is terminated or when a storage drawer moves in the second direction”. Therefore, such status identification is based on whether the tools are located on the drawer being accessed or not i.e. the location relationship. See also para 206, If a drawer is closed but tools are currently checked out, that drawer will appear yellow and see also para 208).

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glickman in view of Chirieleison further in view of Savage (US 5,205,436).
Regarding Claim 22, the combination of Glickman and Chirieleison teaches the inventory control system of claim 1, but does not explicitly disclose assign an user to a system user subset of the inventory control system.
However, the preceding limitation is known in the art of inventory systems. Savage teaches a system for dispensing tools or kits of tools wherein a user input the identification of tools to dispense (Col. 4 lines 25-60) and further teaches assigning an user to a system user subset of the inventory control system (Col. 6 lines 30-60 and Col. 10 lines 12-34: defining limits to the number of particular tools 46 or kits 48 which may be dispensed to an individual user or a group of users).
Therefore, it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to combine the teachings of Savage in order to discourage pilfering and to retain the inventory of tools in reserve for a later shift (Savage: Col. 10 lines 12-24).

Regarding Claim 23, the combination of Glickman, Chirieleison and Savage teaches the inventory control system of claim 22, wherein the system user subset of a group comprises at least one of training levels, work area access, and daily shift assignment (Col. 10 lines 12-34: defining limits to the number of particular tools 46 or kits 48 which may be dispensed to an individual user or a group of users … limits the number of times the step of selectively operating may be performed by a user or group of users during a given time period, such as a shift, day, week or the like).
Response to Arguments
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. 

On page 9-10 of the Applicant’s Response, applicants argue that “the Examiner does not provide any reason to modify Glickman with Chirieleison to achieve the visual contrast element applied to an image of the plurality of storage locations when an object has an assigned status. The Examiner relies on Chirielesion for disclosing an image generator system with a warehouse data base, and alleges that it would have been obvious to combine the teachings of Chirielesion with Glickman to allow the user to know which object to pick. Even assuming arguendo, that "allowing the user to know which object to pick" could be a valid basis for combining the references, the Examiner does not provide articulated reasoning for displaying the image of the plurality of storage locations with the visual contrast element applied thereto when the target object has an assigned status. A generic statement that it would be obvious to combine two items to yield a desired benefit, for example, "allowing the user to know which object to pick," is not enough. The record must contain evidence that the combination would actually result in the benefit. Applicant respectfully submits that the Examiner's articulated reasoning in the rejection does not possess a rational underpinning to support the legal conclusion of obviousness. Furthermore, the motivation articulated by the Examiner in fact teaches against the claimed feature insofar as it would only encourage a person of ordinary skill in the art to apply a visual contrast element when the object is freely available "to pick" as opposed to when the object "has an assigned status." In contrast to the Examiner's assertion, the present application discloses the assigned status which reflects, for example, that the target object is: checked out of inventory, 
In response, Examiner respectfully disagrees because claim 1 or 17 does not require the assigned status to “reflect, for example, that the target object is: checked out of inventory, incorrectly issued to the user, due for calibration and inspection, out for calibrations and inspection, broken, or lost” as argued. In other words, the claim does not require the absence of the target object form its location and therefore, allowing the user to know which object to pick would be a sufficient reason for applying a visual contrast. Chirieleison further teaches identifying lost space/empty bins using wire frame, translucent, transparent imaging (col. 12 lines 15-25). 

On page 10-11 of the Applicant’s Response, applicants argue regarding the subject matter of the disclosure in Fig. 13 and para 150.
Examiner respectfully disagrees because the claim 20 recites “wherein the assigned status is determined based on a relationship between the target object and a target object pallet”. Glickman teaches in para 208, that the system identifies the missing tools by “after access" image taken by cameras of system 800 after the access is terminated or when a storage drawer moves in the second direction”. Therefore, such status identification is based on whether the tools are located on the drawer being accessed or not i.e. the location relationship. It is noted the 
However, Examiner agrees that a drawer storing a plurality of pallets as shown in Fig. 13 and the subject matter “The identity of the missing pallet 1310 is determined based on the stored relationship identifying each pallet storage locations and their corresponding pre-designated pallets. The identity of missing tools within the applet is determined based on stored relationship between the identified missing pallet 1310 and its pre-designated tools” as disclosed by para 150 would overcome the prior arts Glickman, Chirieleison and Savage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization 


/Nay Tun/Primary Examiner, Art Unit 2687